Citation Nr: 9905022	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of malaria.

2.  Entitlement to service connection for the residuals of 
burns to the eyes.

3.  Entitlement to service connection for the residuals of a 
wound to the right collarbone and side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.

This appeal arose from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The veteran testified at a personal 
hearing in January 1998; in February 1998, the hearing 
officer issued a decision which continued to deny entitlement 
to the benefits sought.

The United Stated Court of Veterans Appeals has held that if 
a claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.

The issue of entitlement to a compensable evaluation for the 
residuals of malaria will be subject to the attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from the residuals of burns to the eyes or from the 
residuals of a wound to the right collarbone and side which 
can be related to his period of service.


CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded 
claims for service connection for the residuals of burns to 
the eye or the residuals of a wound to the right collarbone 
and side.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

r, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

In the instant case, the evidence clearly supports a finding 
that the veteran was engaged in combat with the enemy.  His 
service records indicate that he was involved in the 
following battles:  Cape Gloucester, Peleliu, Okinawa and New 
Guinea.  Therefore, the Board accepts the veteran's 
assertions of combat exposure.

A review of the veteran's service medical records notes no 
references to any injuries to the eyes or to the right 
collarbone and side.  The January 1946 separation examination 
noted that his visual acuity was 20/20, and made no mention 
of any previous injuries.  The musculoskeletal examination 
was also negative.

In August 1996, the veteran submitted a statement from a 
private physician, who noted the veteran's history of severe 
burns to the eyes.  He noted that he has had to use 
artificial tears since that time.  The examiner did not 
indicate when these alleged burns occurred.

The veteran was seen by VA on an outpatient basis between 
January and December 1997.  He made one complaint, on January 
16, of numbness in the right hand at night.  The physical 
examination was within normal limits.  On September 15, he 
complained of watery and itchy eyes, accompanied by a gradual 
decrease in visual acuity over the past five years.  The 
conjunctiva displayed minor injection.  The assessment was 
questionable allergic conjunctivitis.  On December 9, he 
stated that he had had shrapnel in his eyes in service and 
was now having difficulties with his sight.

In January 1998, the veteran testified at a personal hearing.  
In regard to his eyes, he stated that he been blinded for six 
weeks after a mortar attack in 1945.  He commented that he 
had awoken in a field hospital, where his eyes were bandaged.  
He was informed by a doctor that his eyes would probably be 
all right.  He also testified about his right collarbone 
injury, noting that he been hit by a wooden sniper's bullet 
in 1943 while in Cape Gloucester, New Britain.  He indicated 
that it had taken two Marines to get him back to the field 
hospital.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

The veteran's testimony of the incurrence of a burn injury to 
the eyes and a bullet wound to the right collarbone and side 
is not credible and consistent with the circumstances of his 
service.  The objective evidence clearly rebuts his 
assertions concerning these injuries.  Notably, the service 
medical records, while showing treatment for malaria, a left 
clavicle fracture and other maladies, make no reference to 
any burns to the eyes or wounds to the right collarbone and 
side.  Moreover, there is no indication that he has ever 
sought any treatment for any complaints concerning his right 
collarbone since service and there is no reference to any 
problems with his eyes until he reported watery and itchy 
eyes in September 1997.  Finally, he has been inconsistent as 
to his allegations concerning his eye injury.  While he has 
stated that he suffered burn injuries, he claimed in December 
1997 that he had had shrapnel in his eyes.  It is concluded 
that the objective evidence clearly rebuts his assertions 
that he suffered the injuries as claimed in service.  
Therefore, the evidence does not support a finding that 
either of these injuries occurred in service, thus not 
meeting the well grounded requirement of the existence of an 
injury in service.

In regard to the claim for service connection for the 
residuals of an injury to the right collarbone and side, 
there is no evidence of the existence of a current 
disability.  The available records contain no diagnosis of 
any right collarbone or side disability.  Therefore, another 
essential element of Caluza, supra., for the establishment of 
a well grounded claim has not met.

In regard to the veteran's eyes, it is noted that the recent 
VA outpatient treatment records do contain a possible 
diagnosis allergic conjunctivitis, thus satisfying the 
element of the existence of a current disability.  However, 
there is no objective evidence relating this disorder to the 
veteran's period of service.  Moreover, given that there is 
no objective evidence of a burn injury to the eyes in 
service, the question of any relationship between such an 
injury and the diagnosed conjunctivitis has been rendered 
moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for the residuals of burns to the eyes is 
denied.

Service connection for the residuals of a wound to the right 
collarbone and side is denied.



REMAND

The veteran has asserted that a compensable evaluation for 
his malaria residuals is warranted.  He indicated that he 
still suffers from malarial attacks, manifested by fever, 
sweating, chills and weakness.  Therefore, he believes that 
an increased evaluation is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicated that the veteran's malaria 
residuals were last examined by VA in January 1947.  
Therefore, there is no clear picture of his current degree of 
disability, that is, whether there is any liver or spleen 
damage the result of his malaria.  As a consequence, it is 
found that an additional examination would be helpful in 
determining entitlement to the benefit sought.

It is also found that the RO should make every attempt to 
ascertain if there are any other pertinent private or VA 
treatment records available for review prior to a final 
determination of the veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he sign and return consent 
forms authorizing the release to VA of 
any records held by private physicians or 
health-care facilities that have treated 
him for malaria residuals.  He should 
also provide complete names and addresses 
for these health-care providers.  Once 
this information has been received, the 
RO should contact the named individuals 
and/or facilities and request that they 
provide copies of the veteran's treatment 
records developed between August 1995 and 
the present.

2.  The RO should contact the Bay Pines 
VA Medical Center and request that they 
provide copies of the veteran's treatment 
records developed between January 1998 
and the present.

3.  Once the above-requested development 
has been completed and the requested 
records have been associated with the 
claims folder, the RO should afford the 
veteran an infectious diseases 
examination by a qualified physician in 
order to fully evaluate the current 
nature and degree of severity of the 
service-connected malaria residuals.  In 
particular, it should be determined 
whether the veteran has suffered any 
liver or spleen damage as a result of his 
malaria.  If such damage is found, it 
should be evaluated by appropriate 
specialists in order to determine the 
degree of severity of that damage.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner(s) prior to the 
examination(s) so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner(s) is 
(are) asked to indicate in the 
examination report(s) that the file was 
reviewed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

